Exhibit 10.6



 

 

 

 

 

 

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

FMC CORPORATION

and

LIVENT CORPORATION

Dated as of October 15, 2018

 

 

 



 

 



TABLE OF CONTENTS 



 

 

Page

 

Article I 


 

Definitions 1     Section 1.01. Certain Definitions. 1

 

Article II


 

General Allocation of Liabilities; Indemnification 7     Section 2.01.
Allocation of Employee-Related Liabilities. 7 Section 2.02. Indemnification. 9

 

Article III
Employees and Contractors; Employment and 

Collective Bargaining Agreements 9     Section 3.01. Transfers of Employment;
Post-IPO Transfers 9 Section 3.02. Contractors. 12 Section 3.03. Assumption of
Collective Bargaining Agreements; Labor Relations. 12 Section 3.04. Assumption
of Individual Lithium Employee Agreements and Lithium Contractor Agreements. 12
Section 3.05. Assignment of Specified Rights. 13

 

Article IV


 

Plans 13     Section 4.01. Plan Participation. 13 Section 4.02. Adoption and
Administration of Lithium Plans; Service Credit. 13

 

Article V


 

Retirement Plans 14     Section 5.01. 401(k) Plan. 14 Section 5.02. Non-U.S.
Defined Contribution Plans. 15 Section 5.03. Parent U.S. Qualified Pension Plan.
15 Section 5.04. Non-U.S. Pension Plans. 16 Section 5.05. Parent NQ Savings
Plan. 16 Section 5.06. Parent NQ Pension Plan. 17

 

Article VI


 

Health and Welfare Plans; Paid Time Off and Vacation 18     Section 6.01.
Cessation of Participation in Parent H&W Plans; Participation in Lithium H&W
Plans. 18 Section 6.02. Assumption of Health and Welfare Plan Liabilities. 18
Section 6.03. Post-Retirement Health and Welfare Benefits. 19 Section 6.04.
Flexible Spending Account Plan Treatment. 19

   

 

i 

 

Section 6.05. Workers’ Compensation Liabilities. 19 Section 6.06. Vacation and
Paid Time Off. 20 Section 6.07. COBRA and HIPAA. 20

 

Article VII


 

Incentive Compensation 20     Section 7.01. Cash Incentive and Cash Bonus Plans.
20

 

Article VIII


 

Treatment of Outstanding Equity Awards 21     Section 8.01. No Adjustments at
the IPO. 21 Section 8.02. RSU and Banked PRSU Distribution Adjustments. 21
Section 8.03. Unbanked PRSU Distribution Adjustments. 22 Section 8.04. Stock
Option Distribution Adjustments. 23 Section 8.05. Equity Award Adjustment
Illustrations. 24 Section 8.06. Miscellaneous Terms and Actions; Tax Reporting
and Withholding. 24

 

Article IX


 

Personnel Records; Payroll and Tax Withholding 27     Section 9.01. Personnel
Records. 27 Section 9.02. Payroll; Tax Reporting and Withholding. 28

 

Article X
Non-U.S. Employees and Employee Plans

 

Section 10.01. Special Provisions for Employees and Employee Plans Outside of
the United States. 28

 

Article XI


 

General and Administrative 29     Section 11.01. Sharing of Participant
Information. 29 Section 11.02. Cooperation. 29 Section 11.03. Notices of Certain
Events. 29 Section 11.04. No Third Party Beneficiaries. 29 Section 11.05.
Fiduciary Matters. 30 Section 11.06. Consent of Third Parties. 30 Section 11.07.
Sponsored Employees. 30

 

Article XII



 

Dispute Resolution 31     Section 12.01. General 31

 

ii 

 

Article XIII


 

Miscellaneous 31     Section 13.01. General. 31      

iii 

 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT, dated as of October 15, 2018, is by and between
FMC CORPORATION, a Delaware corporation (“Parent”), and LIVENT CORPORATION, a
Delaware corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, Parent and the Company have entered into the Separation and
Distribution Agreement, dated as of even date herewith (the “Separation and
Distribution Agreement”), pursuant to which Parent and the Company will
effectuate the Transactions;

 

WHEREAS, as contemplated by the Separation and Distribution Agreement, Parent
and the Company desire to enter into this Agreement for the purpose of
allocating between them the Assets, Liabilities and responsibilities with
respect to certain employee matters (including employee compensation and benefit
plans and programs);

 

WHEREAS, Parent and the Company have agreed that, except as otherwise
specifically provided herein, the general approach and philosophy underlying
this Agreement is to (a) allocate Assets, Liabilities and responsibilities to
the Lithium Group (as opposed to the Parent Group) to the extent they relate to
current or former employees and other service providers primarily related to the
Lithium Assets or the Lithium Business and (b) allocate Assets, Liabilities and
responsibilities (other than those described in clause (a) above) to the Parent
Group (as opposed to the Lithium Group); and

 

WHEREAS, except as expressly set forth herein, this Agreement is not intended to
address the matters specifically and expressly covered by the Plan of
Reorganization (as defined in the Separation and Distribution Agreement).

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties, intending to be legally
bound, hereby agree as follows:

 

Article I
Definitions

 

Section 1.01.      Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings; provided that capitalized
terms used but not otherwise defined in this ‎Section 1.01 shall have the
respective meanings ascribed to such terms in the Separation and Distribution
Agreement:

 

“2018 Cash Bonuses” has the meaning set forth in ‎Section 7.01 hereto.

 

“Adjusted Banked Parent PRSU” means any Banked Parent PRSU adjusted pursuant to
Error! Reference source not found. or ‎Section 8.02(c) hereto.

 



 

“Adjusted Company Stock Value” means the product of (a) the Company Stock Value
multiplied by (b) the Distribution Ratio.

 

“Adjusted Parent Awards” means, collectively, the Adjusted Parent Options, the
Adjusted Banked Parent PRSUs, the Adjusted Unbanked Parent PRSUs and the
Adjusted Parent RSUs.

 

“Adjusted Parent Option” means any Parent Option adjusted pursuant to Error!
Reference source not found. hereto.

 

“Adjusted Parent RSU” means any Parent RSU adjusted pursuant to Error! Reference
source not found. or ‎Section 8.02(c) hereto.

 

“Adjusted Unbanked Parent PRSU” means any Unbanked Parent PRSU adjusted pursuant
to ‎Section 8.03(b) or ‎Section 8.03(c) Error! Reference source not
found.hereto.

 

“Agreement” means this Employee Matters Agreement, including all of the
schedules and exhibits hereto.

 

“Banked Parent PRSU” means any Parent PRSU (or portion thereof) for which the
applicable performance period has been completed as of the applicable date of
determination.

 

“Benefits Commencement Date” means (a) January 1, 2019 (in the case of U.S.
Lithium Participants) and (b) the Separation Date (in the case of Non-U.S.
Lithium Participants).

 

“Benefits Transition Period” has the meaning set forth in ‎Section 5.01(c)
hereto.

 

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
codified in Section 4980B of the Code and Sections 601 through 608 of ERISA.

 

“Collective Bargaining Agreements” means any and all agreements, memorandums of
understanding, contracts, letters, side letters and contractual obligations of
any kind, nature and description, oral or written, that have been entered into
between or that involve or apply to any employer and any labor organization,
union, employee association, agency or employee committee or plan.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Stock Value” means the closing price per share of Company Common Stock,
trading “regular way”, immediately prior to the Distribution Effective Time.

 

“Distribution Effective Time” means the effective time of the Distribution.

 

2

 

“Delayed Transfer Employee” means any Lithium Inactive Employee, New Lithium
Employee, Transferred Lithium Employee or Sponsored Employee (to the extent
applicable).

 

“Delayed Transfer Period” has the meaning set forth in ‎Section 3.01(b) hereto.

 

“Distribution Ratio” means the number of shares of Company Common Stock
distributed in the Distribution in respect of one share of Parent Common Stock.

 

“Employee Plan” means any (a) “employee benefit plan” as defined in Section 3(3)
of ERISA, (b) compensation, employment, consulting, severance, termination
protection, change in control, transaction bonus, retention or similar plan,
agreement, arrangement, program or policy or (c) other plan, agreement,
arrangement, program or policy providing for compensation, bonuses,
profit-sharing, equity or equity-based compensation or other forms of incentive
or deferred compensation, vacation benefits, insurance (including any
self-insured arrangement), medical, dental, vision, prescription or fringe
benefits, life insurance, relocation or expatriate benefits, perquisites,
disability or sick leave benefits, employee assistance program, supplemental
unemployment benefits or post-employment or retirement benefits (including
compensation, pension, health, medical or insurance benefits), in each case
whether or not written.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with the rules and regulations promulgated thereunder.

 

“Former Parent Employee” means each individual who, as of immediately prior to
the Distribution Effective Time, is a former employee of any member of the
Parent Group (other than any individual who was last actively employed primarily
with respect to the Lithium Assets or the Lithium Business).

 

“H&W Plan” means any Parent H&W Plan or Lithium H&W Plan.

 

“HIPAA” means the health insurance portability and accountability requirements
for “group health plans” under the Health Insurance Portability and
Accountability Act of 1996, as amended, together with the rules and regulations
promulgated thereunder.

 

“Lithium 401(k) Plan” means any Lithium Plan that is a defined contribution plan
intended to qualify under Section 401(a) of the Code.

 

“Lithium Awards” means, collectively, the Lithium Options, the Lithium PRSUs and
the Lithium RSUs.

 

“Lithium Assumed Employee Liabilities” has the meaning set forth in ‎Section
2.01(b) hereto.

 

“Lithium CBA” means any Collective Bargaining Agreement covering Lithium
Employees or Lithium Contractors, as applicable, as listed on Schedule I hereto.

 

3

 

“Lithium Change in Control” has the meaning set forth in ‎Section 8.06(b)
hereto.

 

“Lithium Contractor” means each individual independent contractor or consultant
who, as of the Separation Effective Time, primarily provides or provided
services with respect to the Lithium Assets or the Lithium Business.

 

“Lithium Employee” means each (a) individual who, as of the Separation Effective
Time, is (i) actively employed primarily with respect to the Lithium Assets or
the Lithium Business by any member of the Parent Group or the Lithium Group or
(ii) (x) an inactive employee (including any employee on short- or long-term
disability leave or other authorized leave of absence) or (y) a former employee
and, in each case, who was last actively employed primarily with respect to the
Lithium Assets or the Lithium Business by any member of the Parent Group or the
Lithium Group, (b) Transferred Lithium Employee or (c) New Lithium Employee.

 

“Lithium Equity Plan” has the meaning set forth in ‎Section 8.06(a) hereto.

 

“Lithium FSAs” has the meaning set forth in ‎Section 6.04 hereto.

 

“Lithium H&W Plan” means any Lithium Plan that is (a) an “employee welfare
benefit plan” or “welfare plan” (as defined under Section 3(1) of ERISA) or (b)
a similar plan that is sponsored, maintained, administered, contributed to or
entered into outside of the United States. For the avoidance of doubt, Lithium
FSAs are Lithium H&W Plans.

 

“Lithium Inactive Employee” has the meaning set forth in ‎Section 3.01(b)
hereto.

 

“Lithium NQ Savings Plan” has the meaning set forth in ‎Section 5.05(a) hereto.

 

“Lithium Option” has the meaning set forth in ‎Section 8.04(a) hereto.

 

“Lithium Participant” means any individual who is a Lithium Employee or Lithium
Contractor, and any beneficiary, dependent, or alternate payee of such
individual, as the context requires.

 

“Lithium Plan” means any Employee Plan that (a) is or was sponsored, maintained,
administered, contributed to or entered into by any member of the Lithium Group,
whether before, as of or after the Separation Date or (b) for which Liabilities
transfer to any member of the Lithium Group under this Agreement or pursuant to
applicable Law as a result of the Distribution.

 

“Lithium PRSU” means each award of restricted share units with respect to
Company Common Stock granted under the Lithium Equity Plan pursuant to ‎Section
8.03(b) that is subject to performance-based vesting conditions.

 

“Lithium RSU” has the meaning set forth in ‎Section 8.02(a) hereto.

 

4

 

“Lithium Specified Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants, including covenants relating to
non-disclosure, non-solicitation, non-competition, confidentiality or
Intellectual Property, applicable or related, in whole or in part, to the
Lithium Assets or the Lithium Business pursuant to any Employee Plan covering or
with any Lithium Employee or Lithium Contractor and to which any member of the
Lithium Group or Parent Group is a party; provided that, with respect to any
Intellectual Property existing, conceived, created, developed or reduced to
practice prior to the Separation Effective Time, the foregoing rights to enjoy,
benefit from or enforce any restrictive covenants related to Intellectual
Property is limited to those restrictive covenants related to Intellectual
Property included in the Lithium Assets.

 

“New Lithium Employee” means any individual who is hired following the
Separation Effective Time to primarily provide services to the Lithium Assets or
the Lithium Business.

 

“Non-U.S. Lithium Participant” means any Lithium Participant who is not a U.S.
Lithium Participant.

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Parent 401(k) Plan” means any Parent Plan that is a defined contribution plan
intended to qualify under Section 401(a) of the Code.

 

“Parent Bonus Plan” has the meaning set forth in ‎Section 7.01 hereto.

 

“Parent CBA” means any Collective Bargaining Agreement covering Parent Employees
or Parent Contractors, as applicable.

 

“Parent Change in Control” has the meaning set forth in ‎Section 8.06(b) hereto.

 

“Parent Contractor” means each individual independent contractor or consultant
(other than a Lithium Contractor) of any member of the Parent Group, or solely
for purposes of ‎Article VIII, any non-employee director of the Parent Board.

 

“Parent Employee” means each individual who, as of the Separation Effective
Time, is (a) not a Lithium Employee and (b) either (i) actively employed by any
member of the Parent Group or (ii) (x) an inactive employee (including any
employee on short- or long-term disability leave or other authorized leave of
absence) or (y) a former employee, in each case, of any member of the Parent
Group.

 

“Parent Equity Plan” means the FMC Corporation Incentive Compensation and Stock
Plan.

 

“Parent Executive Severance Plan” means the FMC Corporation Executive Severance
Plan.

 

“Parent FSA” means any Parent Plan that is a flexible spending account for
health and dependent care expenses.

 

5

 

“Parent H&W Plan” means any Parent Plan that is (a) an “employee welfare benefit
plan” or “welfare plan” (as defined under Section 3(1) of ERISA) or (b) a
similar plan that is sponsored, maintained, administered, contributed to or
entered into outside of the United States. For the avoidance of doubt, Parent
FSAs are Parent H&W Plans.

 

“Parent NQ Pension Plan” means the FMC Corporation Salaried Employees’
Equivalent Retirement Plan.

 

“Parent NQ Savings Plan” means the FMC Corporation Non-Qualified Savings and
Investment Plan.

 

“Parent Option” means each option to acquire Parent Common Stock granted under
the Parent Equity Plan.

 

“Parent Participant” means any individual who is a Parent Employee or Parent
Contractor, and any beneficiary, dependent, or alternate payee of such
individual, as the context requires.

 

“Parent Plan” means any Employee Plan (other than a Lithium Plan) sponsored,
maintained, administered, contributed to or entered into by any member of the
Parent Group. For the avoidance of doubt, no Lithium Plan is a Parent Plan.

 

“Parent Post-Distribution Stock Value” means the amount equal to the Parent
Pre-Distribution Stock Value less the Adjusted Company Stock Value.

 

“Parent Pre-Distribution Stock Value” means the closing price per share of
Parent Common Stock, trading “regular way” with “due bills”, immediately prior
to the Distribution Effective Time.

 

“Parent PRSU” means each award of restricted share units with respect to Parent
Common Stock granted under the Parent Equity Plan subject to performance-based
vesting conditions.

 

“Parent Retained Employee Liabilities” has the meaning set forth in ‎Section
2.01(a) hereto.

 

“Parent Retiree H&W Plan” means any Parent H&W Plan that provides or promises
any post-retirement health, medical or life insurance or similar benefits
(whether insured or self-insured).

 

“Parent RSU” means each award of restricted share units with respect to Parent
Common Stock granted under the Parent Equity Plan (other than Parent PRSUs).

 

“Parent Specified Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants, including covenants relating to
non-disclosure, non-solicitation, non-competition, confidentiality or
Intellectual Property, pursuant to any Employee Plan covering or with any
Lithium Employee, Lithium Contractor, Parent

 

6

 

Employee or Parent Contractor and to which any member of the Lithium Group or
Parent Group is a party (other than Lithium Specified Rights).

 

“Parent U.S. Qualified Pension Plan” means the FMC Corporation Employees’
Retirement Program, Salaried and Nonunion Hourly Employees’ Retirement Plan
(Part I).

 

“Personnel Records” has the meaning set forth in ‎Section 9.01 hereto.

 

“Separation Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Separation Effective Time” means the closing of the IPO.

 

“Separation and Distribution Agreement” has the meaning set forth in the
recitals hereto.

 

“Sponsored Employee” means any Lithium Employee working on a visa or work permit
sponsored by Parent or a Parent Group member as of immediately prior to the
Separation Effective Time.

 

“Transferred Lithium Employee” means any individual who (a) did not become a
Lithium Employee effective on or before the Separation Effective Time and (b)
Parent and the Company mutually agree following the Separation Effective Time
should have his or her employment transferred from the Parent Group to the
Lithium Group.

 

“UK Pension Plan” means the FMC Chemicals Pension Plan (together with all
obligations related thereto, including obligations associated with the
winding-up of such plan). For the avoidance of doubt, the UK Pension Plan is a
Lithium Plan.

 

“Unbanked Parent PRSU” means any Parent PRSU (or portion thereof) for which the
applicable performance period has not been completed as of the applicable date
of determination.

 

“UK DC Plan” has the meaning set forth in ‎Section 5.02(a) hereto.

 

“U.S. Lithium Employee” means any Lithium Employee who is employed (or, in the
case of former employees, last actively employed) in the United States.

 

“U.S. Lithium Participant” means any Lithium Participant employed or engaged
(or, in the case of former employees, individual independent contractors or
consultants, last actively employed or engaged, as applicable) in the United
States.

 

Article II
General Allocation of Liabilities; Indemnification

 

Section 2.01.      Allocation of Employee-Related Liabilities.

 

7

 

(a)            Subject to the terms and conditions of this Agreement, effective
as of the Separation Effective Time, Parent shall, or shall cause the applicable
member of the Parent Group to, assume and retain, and no member of the Lithium
Group shall have any further obligation with respect to, any and all Liabilities
(i) relating to, arising out of or in respect of any Parent Participant or any
Parent Plan, in each case, other than any Lithium Assumed Employee Liabilities,
or (ii) attributable to actions expressly specified to be taken by any member of
the Parent Group under this Agreement, in each case, (x) whether arising before,
on or after the Separation Date, (y) whether based on facts occurring before, on
or after the Separation Date and (z) irrespective of which Person such
Liabilities are asserted against or which Person such Liabilities attached to as
a matter of applicable Law or contract or (iii) expressly assumed or retained,
as applicable, by any member of the Parent Group pursuant to this Agreement
(collectively, “Parent Retained Employee Liabilities”). For the avoidance of
doubt, all Parent Retained Employee Liabilities are Parent Liabilities for
purposes of the Separation and Distribution Agreement.

 

(b)            Subject to the terms and conditions of this Agreement, effective
as of the Separation Effective Time, the Company shall, or shall cause the
applicable member of the Lithium Group to, assume, and no member of the Parent
Group shall have any further obligation with respect to, any and all Liabilities
(i) relating to, arising out of or in respect of any Lithium Participant or any
Lithium Plan or (ii) attributable to actions expressly specified to be taken by
any member of the Lithium Group under this Agreement, in each case, (x) whether
arising before, on or after the Separation Date, (y) whether based on facts
occurring before, on or after the Separation Date and (z) irrespective of which
Person such Liabilities are asserted against or which Person such Liabilities
attached to as a matter of applicable Law or contract (collectively, “Lithium
Assumed Employee Liabilities”), including without limitation:

 

(i)            employment, separation or retirement agreements or arrangements
to the extent applicable to any Lithium Participant;

 

(ii)            wages, salaries, incentive compensation, commissions, bonuses
and other compensation payable to any Lithium Participants, without regard to
when such wages, salaries, incentive compensation, equity compensation,
commissions, bonuses and other compensation are or may have been earned;

 

(iii)            severance or similar termination-related pay or benefits
applicable to any Lithium Participant;

 

(iv)            claims made by or with respect to any Lithium Participant in
connection with any employee benefit plan, program or policy, without regard to
when such claim is in respect of;

 

(v)            workers’ compensation and unemployment compensation benefits for
all Lithium Participants;

 

8

 

(vi)            change in control, transaction bonus, retention and stay bonuses
payable to any Lithium Participants;

 

(vii)            the Lithium CBAs;

 

(viii)            any applicable Law (including ERISA and the Code) to the
extent related to participation by any Lithium Participant in any Employee Plan;

 

(ix)            any Actions, allegations, demands, assessments, settlements or
judgments relating to or involving any Lithium Participant (including, without
limitation, those relating to labor and employment, wages, hours, overtime,
employee classification, hostile workplace, civil rights, discrimination,
harassment, affirmative action, work authorization, immigration, safety and
health, information privacy and security, workers’ compensation, continuation
coverage under group health plans, wage payment, hiring practice and the payment
and withholding of Taxes);

 

(x)            any costs or expenses incurred in designing, establishing and
administering any Lithium Plans or payroll or benefits administration for
Lithium Participants;

 

(xi)            the employer portion of any employment, payroll or similar Taxes
relating to any of the foregoing or any Lithium Participant; and

 

(xii)            any Liabilities expressly assumed or retained, as applicable,
by any member of the Lithium Group pursuant to this Agreement.

 

For the avoidance of doubt, all Lithium Assumed Employee Liabilities are Lithium
Liabilities for purposes of the Separation and Distribution Agreement.

 

Section 2.02.      Indemnification. For the avoidance of doubt, the provisions
of Article VIII of the Separation and Distribution Agreement shall apply to and
govern the indemnification rights and obligations of the parties with respect to
the matters addressed by this Agreement.

 

Article III
Employees and Contractors; Employment and
Collective Bargaining Agreements

 

Section 3.01.      Transfers of Employment; Post-IPO Transfers.

 

(a)            Effective as of or prior to the Separation Effective Time, (i)
the employment of each Lithium Employee, to the extent employed at such time,
will be transferred to or continued by, as applicable, a member of the Lithium
Group and (ii) the employment of each Parent Employee, to the extent employed at
such time, will be continued by a member of the Parent Group. Following the
Separation Effective Time and prior to the Distribution Effective Time, Parent
and the Company shall cooperate in good faith to

 

9

 

transfer the employment of each Transferred Lithium Employee from the Parent
Group to the Lithium Group, and the parties shall use their reasonable best
efforts to cause all such transfers of employment to occur no later than the
Distribution Effective Time; provided however, that the parties agree and
acknowledge that there may be a limited number of Transferred Lithium Employees
whose employment may not be transferred to the Lithium Group until on or after
the Distribution Effective Time, in which case the parties will mutually
cooperate to transfer the employment of such individuals to the Lithium Group as
soon as possible following the Distribution Effective Time and, unless as
otherwise contemplated in connection with the Transition Services Agreement, in
no event later than the expiration of the Delayed Transfer Period. For the
avoidance of doubt, each Transferred Lithium Employee shall be deemed to be a
“Lithium Employee” for all purposes of the Agreement following the applicable
date of transfer of his or her employment from the Parent Group to the Lithium
Group.

 

(b)            Notwithstanding anything to the contrary in this Agreement, each
U.S. Lithium Employee who, as of the Separation Effective Time, is (i) on an
approved leave of absence and (ii) receiving long-term or short-term disability
benefits under a Parent H&W Plan (each, a “Lithium Inactive Employee”) will
continue to be employed by a member of the Parent Group until such individual
returns to active service. Upon a Lithium Inactive Employee’s return to active
service, such Lithium Inactive Employee will be transferred to a member of the
Lithium Group (or, if such Lithium Inactive Employee returns to active service
following the Distribution Effective Time, the Company will make an offer of
employment to such Lithium Inactive Employee on terms and conditions of
employment consistent with (A) this Agreement and (B) the terms and conditions
of employment applicable to such Lithium Inactive Employee at such time);
provided, that such Lithium Inactive Employee returns to active service within
18 months following the Separation Date (such period, the “Delayed Transfer
Period”). For the avoidance of doubt, (x) effective on or before the Separation
Effective Time, the employment of each Lithium Employee (other than any Lithium
Inactive Employee) who is on an approved leave of absence (including parental,
military or other authorized leave of absence) will continue with or be
transferred to, as applicable, the Lithium Group in accordance with ‎Section
3.01‎(a) and (y) all costs relating to any compensation, benefits, severance or
other employment-related costs in respect of Lithium Inactive Employees will
constitute Lithium Assumed Employee Liabilities.

 

(c)            Any New Lithium Employees will be hired by a member of the
Lithium Group, and will be deemed to be a Lithium Employee for all purposes of
this Agreement from and after the applicable date of hire; provided that, to the
extent any such individual cannot be hired by a member of the Lithium Group
prior to the Distribution Effective Time, the parties will cooperate in good
faith for such individual to be hired by a member of the Parent Group and
thereafter transferred to a member of the Lithium Group, effective as of no
later than the Distribution Effective Time. For the avoidance of doubt, any New
Lithium Employee will be deemed to be a Lithium Employee for all purposes of
this Agreement following his or her applicable hire date (regardless of whether
hired by a member of the Lithium Group or a member of the Parent Group).

 

10

 

(d)            Each of the parties hereto agrees to execute, and to use their
reasonable best efforts to have the applicable employees execute, any such
documentation or consents as may be necessary or desirable to reflect or
effectuate any such assignments or transfers contemplated by this ‎Section 3.01.

 

(e)            Effective as of the Separation Effective Time, (i) the Company
shall adopt or maintain, and shall cause each member of the Lithium Group to
adopt or maintain, leave of absence programs and (ii) the Company shall honor,
and shall cause each member of the Lithium Group to honor, all terms and
conditions of authorized leaves of absence which have been granted to any
Lithium Participant before the Separation Effective Time, including such leaves
that are to commence on or after the Separation Effective Time.

 

(f)             In the event that the parties reasonably determine following the
Separation Effective Time that (i) any individual employed outside the United
States who is not a Lithium Employee has inadvertently become employed by a
member of the Lithium Group (due to the operation of transfer of undertakings or
similar applicable Law), the parties shall cooperate and take such actions as
may be reasonably necessary in order to cause the employment of such individual
to be promptly transferred to a member of the Parent Group, and Parent shall
reimburse the applicable members of the Lithium Group for all compensation,
benefits and other employment-related costs incurred by the Lithium Group
members in employing and transferring such individuals or (ii) any individual
employed outside the United States who was intended to transfer to, and become
employed by, a member of the Lithium Group pursuant to the operation of transfer
of undertakings or similar applicable Law instead continues to be employed by
the Parent Group, the parties shall cooperate and take such actions as may be
reasonably necessary in order to cause the employment of such individual to be
promptly transferred to a member of the Lithium Group, and the Company shall
reimburse the applicable members of the Parent Group for all compensation,
benefits and other employment-related costs incurred by Parent Group members in
employing and transferring such individuals.

 

(g)            With respect to any employment agreements or restrictive covenant
agreements with Lithium Employees or Parent Employees to which a member of the
Lithium Group or a member of the Parent Group, respectively, is not a party, or
which do not otherwise transfer to a Lithium Group member or a Parent Group
member, respectively, by operation of applicable Law, the parties shall use
reasonable best efforts to assign the applicable employment agreement to a
member of the Lithium Group or a member of the Parent Group, as applicable, in
the applicable jurisdiction, and the Company or Parent, as applicable, shall, or
shall cause a member of the Lithium Group or a member of the Parent Group,
respectively, to assume and perform such employment agreements in accordance
with their terms; provided, however, that this ‎Section 3.01(g) shall not apply
to (i) any employment agreements with any Lithium Participants who are employed
in a jurisdiction outside of the United States in which the parties do not
intend for such agreements to be transferred to the Lithium Group or (ii) any
executive severance agreements with any Lithium Employees under the Parent
Executive Severance Plan.

 

11

 

(h)            Neither the Separation, the Distribution nor any assignment,
transfer or continuation of the employment of employees as contemplated by this
‎Article III shall be deemed a termination of employment or service of any
Lithium Participant or Parent Participant for purposes of this Agreement or any
Parent Plan or Lithium Plan (including, for the avoidance of doubt, any
individual employment, severance, change in control, independent contractor,
consulting or similar agreements).

 

(i)             Except as provided in ‎Section 8.06(h), with respect to any
Delayed Transfer Employee, references to “Separation Effective Time”,
“Separation Date”, “Benefits Commencement Date”, “Distribution Effective Time”
and “Distribution Date” in this Agreement, as applicable, shall in each case be
deemed to refer to the date such Delayed Transfer Employee commences employment
with the Lithium Group, mutatis mutandis, if later.

 

Section 3.02.      Contractors. With respect to any independent contractor or
consulting agreements with Lithium Contractors or Parent Contractors to which a
Lithium Group member or a Parent Group member, respectively, is not a party, or
which do not otherwise transfer to a Lithium Group member or a Parent Group
member, respectively, by operation of applicable Law, the parties shall use
reasonable best efforts to assign the applicable agreements to a member of the
Lithium Group or a member of the Parent Group, as applicable, in the applicable
jurisdiction, and the Company or Parent, as applicable, shall, or shall cause a
member of the Lithium Group or a member of the Parent Group, respectively, to
assume and perform such independent contractor and consulting agreements.

 

Section 3.03.      Assumption of Collective Bargaining Agreements; Labor
Relations.

 

(a)            From and after the Separation Effective Time, the Company hereby
agrees to comply with and honor the Lithium CBAs and become, and fulfill its
obligations as, a successor employer to the applicable Parent Group member for
all purposes under the Lithium CBAs with respect to any Lithium Employee or
Lithium Contractor, and the Company assumes responsibility for, and Parent or
the relevant member of the Parent Group hereby ceases to be responsible for or
to otherwise have any Liability in respect of, the Lithium CBAs to the extent
they pertain to any Lithium Employee or Lithium Contractor.

 

(b)            To the extent required by applicable Law, any Lithium CBA, Parent
CBA or any other Collective Bargaining Agreement, the parties shall cooperate
and consult in good faith to provide notice, engage in consultation, and take
any similar action which may be required on its part in connection with the IPO
or Distribution.

 

Section 3.04.      Assumption of Individual Lithium Employee Agreements and
Lithium Contractor Agreements. From and after the Separation Effective Time, the
Company hereby agrees to comply with and honor any employment or services
agreement between any member of the Parent Group or the Lithium Group, as the
case may be, on the one hand, and any Lithium Employee or Lithium Contractor, on
the other

 

12

 

hand, and assumes responsibility for, and, to the extent applicable, Parent or
the relevant member of the Parent Group hereby ceases to be responsible for or
to otherwise have any Liability in respect of, such agreements. For the
avoidance of doubt, this ‎Section 3.04 shall not apply to any executive
severance agreements with any Lithium Employees under Parent’s Executive
Severance Plan.

 

Section 3.05.      Assignment of Specified Rights. To the extent permitted by
applicable Law and the applicable agreement, if any, effective as of the
Separation Effective Time, (i) Parent hereby assigns, to the maximum extent
possible, on behalf of itself and the Parent Group, the Lithium Specified
Rights, to the Company and (ii) the Company hereby assigns, to the maximum
extent possible, on behalf of itself and the Lithium Group, the Parent Specified
Rights, to Parent.

 

Article IV
Plans

 

Section 4.01.      Plan Participation. Except as otherwise expressly provided in
this Agreement, effective as of immediately prior to the applicable Benefits
Commencement Date, (a) (i) all Lithium Participants shall cease any
participation in, and benefit accrual under, Parent Plans and (ii) all members
of the Lithium Group shall cease to be participating employers under the Parent
Plans and, (b) to the extent applicable, (i) all Parent Participants shall cease
any participation in, and benefit accrual under, Lithium Plans and (ii) all
members of the Parent Group shall cease to be participating employers under the
Lithium Plans. Prior to the Separation Date, Parent and the Company shall take
all actions necessary to effectuate the actions contemplated by this ‎Section
4.01 and to cause (A) the applicable Lithium Group member to assume or retain
all Liabilities with respect to each Lithium Plan and the applicable Parent
Group member to assume or retain all Liabilities with respect to each Parent
Plan, in each case, effective as of the Separation Effective Time and (B) all
Assets of any Lithium Plan to be transferred to or retained by the applicable
Lithium Group member in the applicable jurisdiction and all Assets of any Parent
Plan to be transferred to or retained by the applicable Parent Group member in
the applicable jurisdiction, in each case, effective as of the Separation
Effective Time.

 

Section 4.02.      Adoption and Administration of Lithium Plans; Service Credit.

 

(a)            To the extent necessary to comply with its obligations under this
Agreement, the Company or a member of the Lithium Group shall adopt, or cause to
be adopted, at the Company’s expense, Lithium Plans to be effective from and
after the applicable Benefits Commencement Date. The Company expressly agrees to
reimburse Parent for any and all costs and expenses incurred by the Parent Group
before the applicable Benefits Commencement Date to design, establish or
administer any Lithium Plan.

 

(b)            For the avoidance of doubt, from and after the applicable
Benefits Commencement Date, the applicable member of the Lithium Group shall be
responsible for the administration of the applicable Lithium Plan, and no member
of the Parent Group

 

13

 

shall have any Liability or obligation (including any administration obligation)
with respect to any Lithium Plans.

 

(c)            From and after the applicable Benefits Commencement Date, for
purposes of determining eligibility to participate, vesting and benefit accrual
under any Lithium Plan in which a Lithium Participant is eligible to participate
on and following the applicable Benefits Commencement Date, such Lithium
Participant’s service with any member of the Parent Group or the Lithium Group,
as the case may be, prior to the applicable Benefits Commencement Date shall be
treated as service with the Lithium Group, to the extent recognized by the
Parent Group or the Lithium Group, as applicable, under an analogous Parent Plan
or Lithium Plan, as applicable, prior to the applicable Benefits Commencement
Date; provided, however, that such service shall not be recognized to the extent
that such recognition would result in any duplication of benefits.

 

Article V
Retirement Plans

 

Section 5.01.      401(k) Plan.

 

(a)            Effective as of the Benefits Commencement Date, each Lithium
Participant who participates in the Parent 401(k) Plan as of immediately prior
to the Benefits Commencement Date (i) will cease active participation in the
Parent 401(k) Plan and (ii) will become eligible to participate in the Lithium
401(k) Plan. For the avoidance of doubt, all employee pre-tax deferrals and
employer contributions with respect to the Lithium Participants will be made to
the Lithium 401(k) Plan on and following the Benefits Commencement Date.

 

(b)            Effective as of the Distribution Effective Time, each Lithium
Participant will become eligible to elect a distribution of his or her account
balance under the Parent 401(k) Plan, including a voluntary “rollover
distribution” of such Lithium Participant’s eligible account balance under the
Parent 401(k) Plan (other than any participant loans) to either the Lithium
401(k) Plan or an Individual Retirement Account (or, for the avoidance of doubt,
such Lithium Participant may otherwise continue to maintain his or her account
under the Parent 401(k) Plan in accordance with the terms of the Parent 401(k)
Plan), as determined by each such Lithium Participant; provided that any portion
of such Lithium Participant’s account balance under the Parent 401(k) Plan to be
“rolled over” to the Lithium 401(k) Plan must be done in the form of cash (i.e.,
no in-kind or Parent Common Stock transfers will be permitted). In the event
that a Lithium Participant makes a voluntary election to rollover such Lithium
Participant’s account balance from the Parent 401(k) Plan to the Lithium 401(k)
Plan, the Company agrees to cause the Lithium 401(k) Plan to accept such
rollover, to the extent permitted by applicable Law.

 

(c)            Subject to participant rollovers as provided for in ‎Section
5.01(b) above, all Liabilities under the Parent 401(k) Plan (whether relating to
Parent Participants or Lithium Participants), including with respect to
participant loans, will be retained by Parent and will constitute Parent
Retained Employee Liabilities; provided that any and all costs, expenses or
Liabilities relating to participation by Lithium Participants in the

 

14

 

Parent 401(k) Plan during the period, if any, between the Separation Date and
the Benefits Commencement Date (the “Benefits Transition Period”) shall be
assumed by the Lithium Group and constitute Lithium Assumed Employee
Liabilities, which shall be reimbursed by the Company to the Parent Group in
accordance with the terms of the Transition Services Agreement. For the
avoidance of doubt, there will be no trust-to-trust transfer of any Assets or
Liabilities from the Parent 401(k) Plan to the Lithium 401(k) Plan.

 

(d)            From and after the Benefits Commencement Date, the applicable
member of the Lithium Group shall be responsible for the administration of the
Lithium 401(k) Plan, and no member of the Parent Group shall have any Liability
or obligation (including any administration obligation) with respect to the
Lithium 401(k) Plan.

 

Section 5.02.      Non-U.S. Defined Contribution Plans.

 

(a)            Effective as of the Separation Effective Time, the Lithium Plan
that is a defined contribution plan maintained for the benefit of Non-U.S.
Lithium Participants in the United Kingdom (the “UK DC Plan”) will be retained
by the Lithium Group in accordance with its terms, and, for the avoidance of
doubt, (i) all obligations in respect of the UK DC Plan will be retained by the
Lithium Group from and after the Separation Effective Time and (ii) any
Liabilities relating to or arising from the UK DC Plan will constitute Lithium
Assumed Employee Liabilities.

 

(b)            Effective on or before the Separation Effective Time, each
Non-U.S. Lithium Participant who participates in a Parent Plan that is a
statutory India Provident Fund shall cease active participation in such plan and
will become eligible to participate in a Lithium Plan that is a statutory India
Provident Fund.

 

Section 5.03.      Parent U.S. Qualified Pension Plan.

 

(a)            Effective as of the Benefits Commencement Date, each Lithium
Participant who participates in the Parent U.S. Qualified Pension Plan will
cease active participation in the Parent U.S. Qualified Pension Plan (including
the accrual of any additional benefits under the Parent U.S. Qualified Pension
Plan).

 

(b)            On and following the Benefits Commencement Date, each Lithium
Participant who participates in the Parent U.S. Qualified Pension Plan as of
immediately prior to the Benefits Commencement Date shall receive credit for his
or her service with the Lithium Group on and following the Benefits Commencement
Date for purposes of attaining “early retirement” eligibility under, and in
accordance with the terms of, the Parent U.S. Qualified Pension Plan.

 

(c)            From and after the Distribution Effective Time, the terms of the
Parent U.S. Qualified Pension Plan will govern the terms of distributions, if
any, of any benefits payable under the Parent U.S. Qualified Pension Plan to any
Lithium Participants.

 

(d)            All Liabilities under the Parent U.S. Qualified Pension Plan
(whether relating to Parent Participants or Lithium Participants) will be
retained by Parent and will

 

15

 

constitute Parent Retained Employee Liabilities; provided, however, that any and
all costs, expenses or Liabilities relating to participation by Lithium
Participants in the Parent U.S. Qualified Pension Plan during the Benefits
Transition Period shall be assumed by the Lithium Group and constitute Lithium
Assumed Employee Liabilities, which shall be reimbursed by the Company to the
Parent Group in accordance with the terms of the Transition Services Agreement.

 

Section 5.04.      Non-U.S. Pension Plans.

 

(a)            Effective as of the Separation Effective Time, the UK Pension
Plan will be retained by the Lithium Group in accordance with its terms, and,
for the avoidance of doubt, any Liabilities arising from or relating to the UK
Pension Plan will constitute Lithium Assumed Employee Liabilities. Without
limiting the generality of Schedule 5.05 of the Separation Agreement, as of and
following the Separation Effective Time, the Bromborough Indemnity Deed will
remain in full force and effect in accordance with its terms; provided that any
and all Liabilities related to or arising under the Bromborough Indemnity Deed
shall constitute Lithium Assumed Employee Liabilities.

 

(b)            Effective on or before the Separation Effective Time, (i) each
Non-U.S. Lithium Participant who participates in a Parent Plan that is an India
Gratuity Plan or Japan Retirement Allowance Plan will cease active participation
in such plan and will become eligible to participate in a corresponding Lithium
Plan and (ii) (A) the Company shall, and shall cause the applicable member of
the Lithium Group to, assume all Liabilities under such India Gratuity Plan and
Japan Retirement Plan with respect to Non-U.S. Lithium Participants, (B) Parent
shall, and shall cause the applicable member of the Parent Group to, transfer
all such Liabilities to the applicable member of the Lithium Group, and (C) the
Parent Group shall have no further Liability or obligation (including any
administration obligation) with respect thereto.

 

Section 5.05.      Parent NQ Savings Plan.

 

(a)            Effective as of the Benefits Commencement Date, each Lithium
Participant who participates in the Parent NQ Savings Plan as of immediately
prior to the Benefits Commencement Date (i) will cease active participation in
the Parent NQ Savings Plan and (ii) will become eligible to participate in a
corresponding Lithium non-qualified savings and investment plan (the “Lithium NQ
Savings Plan”). For the avoidance of doubt, from and after the Benefits
Commencement Date, each Lithium Participant shall not actively participate in or
accrue any additional benefits under the Parent NQ Savings Plan.

 

(b)            During the Benefits Transition Period, any and all costs,
expenses or Liabilities relating to participation by Lithium Participants in the
Parent NQ Savings Plan shall be assumed by the Lithium Group and constitute
Lithium Assumed Employee Liabilities, which shall be reimbursed by the Company
to the Parent Group in accordance with the terms of the Transition Services
Agreement. Effective as of the Benefits Commencement Date, (i) the Company
shall, and shall cause the Lithium NQ Savings Plan to, accept all Assets and
assume all Liabilities under the Parent NQ Savings Plan

 

16

 

with respect to Lithium Participants, (ii) Parent shall, and shall cause the
Parent NQ Savings Plan to, transfer all such Assets and Liabilities to the
Lithium NQ Savings Plan, and (iii) the Parent NQ Savings Plan and the Parent
Group shall have no further Liability or obligation (including any
administration obligation) with respect thereto. The Parent NQ Savings Plan
shall continue to be responsible for Liabilities in respect of Parent
Participants.

 

(c)            On and following the Benefits Commencement Date, any effective
deferral elections made by a Lithium Participant with respect to amounts
deferred by such Lithium Participant under, and in accordance with the terms of,
the Parent NQ Savings Plan prior to the Benefits Commencement Date, shall remain
in effect with respect to such amounts in accordance with their terms.

 

(d)            Lithium Participants shall receive credit under the Lithium NQ
Savings Plan for vesting, eligibility and benefit service for all service
credited for those purposes under the Parent NQ Savings Plan as of the Benefits
Commencement Date as if that service had been rendered to the Lithium Group.

 

(e)            To the maximum extent permitted by Section 409A of the Code, a
Lithium Participant shall not be considered to have undergone a “separation from
service” for purposes of Section 409A of the Code and the Parent NQ Savings Plan
solely by reason of the Distribution, and, following the Distribution Effective
Time, the determination of whether a Lithium Participant has incurred a
separation from service with respect to his or her benefit in the Lithium NQ
Savings Plan shall be based solely upon his or her performance of services for
the Lithium Group.

 

Section 5.06.      Parent NQ Pension Plan.

 

(a)            Effective as of the Benefits Commencement Date, each Lithium
Participant who participates in the Parent NQ Pension Plan as of immediately
prior to the Distribution Effective Time will cease active participation in the
Parent NQ Pension Plan and will not accrue any additional benefits thereunder.

 

(b)            At and following the Distribution Effective Time, the terms of
the Parent NQ Pension Plan (and any applicable deferral elections thereunder)
will govern the terms of any distributions of account balances made to Lithium
Participants participating in the Parent NQ Pension Plan.

 

(c)            All Liabilities under the Parent NQ Pension Plan (whether
relating to Parent Participants or Lithium Participants) will be retained by
Parent and will constitute Parent Retained Employee Liabilities; provided,
however, that any and all costs, expenses or Liabilities relating to
participation by Lithium Participants in the Parent NQ Pension Plan during the
Benefits Transition Period be assumed by the Lithium Group and constitute
Lithium Assumed Employee Liabilities, which shall be reimbursed by the Company
to the Parent Group in accordance with the terms of the Transition Services
Agreement.

 

17

 

Article VI
Health and Welfare Plans; Paid Time Off and Vacation

 

Section 6.01.      Cessation of Participation in Parent H&W Plans; Participation
in Lithium H&W Plans.

 

(a)            Without limiting the generality of ‎Section 4.01, effective as of
the applicable Benefits Commencement Date, Lithium Participants shall cease to
participate in the Parent H&W Plans; provided that any participation in, and
benefit accrual under, Parent H&W Plans by Lithium Participants during the
Benefits Transition Period shall be in accordance with, and pursuant to, the
terms and conditions of the Transition Services Agreement.

 

(b)            Effective as of the applicable Benefits Commencement Date, the
Company shall cause Lithium Participants who participate in a Parent H&W Plan
immediately prior to the applicable Benefits Commencement Date to be
automatically enrolled or offered participation in a corresponding Lithium H&W
Plan.

 

(c)            To the extent applicable, the Company shall cause Lithium H&W
Plans to recognize and maintain all coverage and contribution elections made by
Lithium Participants under the corresponding Parent H&W Plans as of the
applicable Benefits Commencement Date and apply such elections under the
applicable Lithium H&W Plan for the remainder of the period or periods for which
such elections are by their terms applicable.

 

(d)            Neither the transfer or other movement of employment or service
from any member of the Parent Group to any member of the Lithium Group at any
time before the applicable Benefits Commencement Date nor the Distribution shall
constitute or be treated as a “status change” under the Parent H&W Plans or the
Lithium H&W Plans.

 

(e)            Subject to the terms of the applicable Lithium H&W Plan and
applicable Law, the Company shall use its reasonable best efforts to waive all
limitations as to preexisting conditions, exclusions and waiting periods with
respect to participation and coverage requirements applicable to Lithium
Participants under any Lithium H&W Plan in which such Lithium Participants may
be eligible to participate on or after the applicable Benefits Commencement
Date.

 

Section 6.02.      Assumption of Health and Welfare Plan Liabilities. Subject
‎Section 6.03, effective as of the Separation Effective Time, all Liabilities
relating to, arising out of, or resulting from health and welfare coverage or
claims incurred prior to, on or after the Separation Effective Time by each
Lithium Participant under the Parent H&W Plans shall cease to be Liabilities of
the Parent Group and shall be assumed by the Lithium Group and deemed to be
Lithium Assumed Employee Liabilities. Without limiting the generality of the
foregoing, subject to ‎Section 6.03, any and all costs, expenses or Liabilities
relating to participation by Lithium Participants in the Parent H&W Plans during
the Benefits Transition Period shall be reimbursed by the Company to the Parent
Group in accordance with the terms of the Transition Services Agreement. For

 

18

 

the avoidance of doubt, subject to ‎Section 6.03, (a) all Liabilities arising
under (i) any Parent H&W Plan (other than a Parent Retiree H&W Plan) with
respect to Lithium Participants or (ii) any Lithium H&W Plan and (b) all
Liabilities arising out of, relating to or resulting from the cessation of a
Lithium Participant’s participation in any Parent H&W Plan (other than a Parent
Retiree H&W Plan) and transfer to a Lithium H&W Plan as set forth herein
(including any Actions or claims by any Lithium Participants related thereto)
shall, in each case, be Lithium Assumed Employee Liabilities.

 

Section 6.03.      Post-Retirement Health and Welfare Benefits. Notwithstanding
anything to the contrary in ‎Section 6.01 or ‎Section 6.02, (a) effective as of
the applicable Benefits Commencement Date, all Lithium Participants shall cease
to participate in, and earn benefit service under, any Parent Retiree H&W Plan
(provided that any Lithium Participant who has elected to receive benefits under
any applicable Parent Retiree H&W Plan in accordance with the terms of such plan
prior to the applicable Benefits Commencement Date shall continue to participate
in, and receive benefits under, such Parent Retiree H&W Plan in accordance with
the terms of such plan) and (b) all Liabilities under the Parent Retiree H&W
Plans (whether relating to Parent Participants or Lithium Participants) will be
retained by Parent and will constitute Parent Retained Employee Liabilities.

 

Section 6.04.      Flexible Spending Account Plan Treatment. Effective as of the
applicable Benefits Commencement Date, the Company shall establish or designate
flexible spending accounts for health and dependent care expenses (the “Lithium
FSAs”). To the extent applicable, the parties shall take all actions reasonably
necessary or appropriate so that the account balances (positive or negative)
under the Parent FSAs of each Lithium Participant who has elected to participate
therein in the year in which the applicable Benefits Commencement Date occurs
shall be transferred, effective as of the applicable Benefits Commencement Date,
from the Parent FSAs to the corresponding Lithium FSAs. The Lithium FSAs shall
assume responsibility as of the applicable Benefits Commencement Date for all
outstanding dependent care and health care claims under the Parent FSAs of each
Lithium Participant for the year in which the applicable Benefits Commencement
Date occurs and shall assume the rights of and agree to perform the obligations
of the analogous Parent FSA from and after the applicable Benefits Commencement
Date. The parties shall cooperate in good faith to provide that the contribution
elections of each such Lithium Participant as in effect immediately before the
applicable Benefits Commencement Date remain in effect under the Lithium FSAs
from and after the applicable Benefits Commencement Date.

 

Section 6.05.      Workers’ Compensation Liabilities. Unless as otherwise
expressly provided in the Separation and Distribution Agreement, effective as of
the Separation Effective Time, all workers’ compensation Liabilities relating
to, arising out of, or resulting from any claim by any Lithium Participant that
result from an accident or from an occupational disease, regardless of whether
incurred before, on or after the Separation Date, shall be assumed by the
Company and shall constitute Lithium Assumed Employee Liabilities. The parties
shall cooperate with respect to any notification to appropriate governmental
agencies of the disposition and the issuance of new, or the transfer of

 

19

 

existing, workers’ compensation insurance policies and contracts governing the
handling of claims.

 

Section 6.06.      Vacation and Paid Time Off. Effective as of the Separation
Effective Time, the applicable Lithium Group member shall recognize and assume
all Liabilities with respect to vacation, holiday, sick leave, paid time off,
floating holidays, personal days and other paid time off with respect to Lithium
Participants accrued on or prior to the Separation Effective Time, and the
Company shall credit each such Lithium Participant with such accrual; provided,
that if any such vacation or paid time off is required under applicable Law to
be paid out to the applicable Lithium Participant in connection with the
Distribution, such payment will be made by the Company as of the Distribution
Date, and the Company will credit such Lithium Participant with unpaid vacation
time or paid time off in respect thereof; it being understood that any amount of
vacation or paid time off required to be paid out in connection with the
Distribution shall constitute Lithium Assumed Employee Liabilities.

 

Section 6.07.      COBRA and HIPAA.

 

(a)            The Parent Group shall administer the Parent Group’s compliance
with the health care continuation coverage requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA and the corresponding
provisions of the Parent H&W Plans with respect to Lithium Participants who
incur a COBRA “qualifying event” occurring on or before the applicable Benefits
Commencement Date entitling them to benefits under a Parent H&W Plan; provided
that, for the avoidance of doubt, any Liabilities related thereto shall
constitute Lithium Assumed Employee Liabilities.

 

(b)            The Company shall be solely responsible for all Liabilities
incurred pursuant to COBRA and for administering, at the Company’s expense,
compliance with the health care continuation coverage requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA, and the corresponding
provisions of the Lithium H&W Plans with respect to Lithium Participants who
incur a COBRA “qualifying event” that occurs at any time after the applicable
Benefits Commencement Date entitling them to benefits under a Lithium Plan.

 

(c)            The parties agree that neither the Separation, the Distribution
nor any assignment or transfer of the employment or services of any employee or
individual independent contractor as contemplated under this Agreement shall
constitute a COBRA “qualifying event” for any purpose of COBRA.

 

Article VII
Incentive Compensation

 

Section 7.01.      Cash Incentive and Cash Bonus Plans. Each Lithium Participant
participating in any Parent Plan that is a cash bonus or cash incentive plan
with respect to the 2018 performance year (each, a “Parent Bonus Plan”) will
remain eligible to receive a cash bonus in respect of the 2018 performance year
(the “2018 Cash Bonuses”) in accordance with the terms of such applicable Parent
Bonus Plan. Any 2018 Cash

 

20

 

Bonuses payable to Lithium Participants under such Parent Bonus Plans will be
paid by the Company on behalf of Parent in accordance with the terms of the
applicable Parent Bonus Plan (including terms relating to the timing of
payment), which such amounts shall constitute Lithium Assumed Employee
Liabilities; provided that Parent will reimburse Lithium for the portion of the
2018 Cash Bonuses paid by the Company to Lithium Participants that relates to
the portion of the 2018 performance period that elapsed prior to the Separation
Date, which such amount to be reimbursed by Parent will constitute a Parent
Retained Employee Liability.

 

Article VIII
Treatment of Outstanding Equity Awards

 

Section 8.01.      No Adjustments at the IPO. Except as may otherwise be
provided pursuant to the express terms of any Parent RSU, Parent PRSU or Parent
Option, no adjustments shall be made to any Parent RSU, Parent PRSU or Parent
Option in connection with the execution of this Agreement or the consummation of
the IPO.

 

Section 8.02.      RSU and Banked PRSU Distribution Adjustments.

 

(a)            Effective as of the Distribution Effective Time, each Parent RSU
and Banked Parent PRSU that is outstanding as of immediately prior to the
Distribution Effective Time and held by a Lithium Participant shall be converted
into an award of restricted share units with respect to Company Common Stock
(each, a “Lithium RSU”). The number of shares of Company Common Stock subject to
such Lithium RSU shall be determined by the Compensation and Organization
Committee of the Parent Board (the “Parent Compensation Committee”) in a manner
intended to preserve the value of such Parent RSU or Banked Parent PRSU, as
applicable, by taking into account the relative values of the Parent
Pre-Distribution Stock Value and the Company Stock Value, with any fractional
shares rounded down to the nearest whole number of shares. Each such Lithium RSU
shall be subject to the same terms and conditions (including vesting and payment
schedules) as applicable to the corresponding Parent RSU or Banked Parent PRSU,
as applicable, as of immediately prior to the Distribution Effective Time.

 

(b)            Effective as of the Distribution Effective Time, each Parent RSU
and Banked Parent PRSU that is outstanding as of immediately prior to the
Distribution Effective Time and held by a Parent Participant who is not a Former
Parent Employee shall be converted into both an Adjusted Parent RSU or Adjusted
Banked Parent PRSU, as applicable, and a Lithium RSU, and each such Adjusted
Parent RSU, Adjusted Banked Parent PRSU and Lithium RSU shall be subject to the
same terms and conditions (including vesting and payment schedules) as were
applicable to the corresponding Parent RSU or Banked Parent PRSU as of
immediately prior to the Distribution Effective Time; provided that from and
after the Distribution Effective Time:

 

(i)           the number of shares of Parent Common Stock subject to such
Adjusted Parent RSU or Adjusted Banked Parent PRSU, as applicable, shall be
equal to the number of shares of Parent Common Stock subject to the
corresponding Parent RSU

 

21

 

or Banked Parent PRSU, as applicable, immediately prior to the Distribution
Effective Time; and

 

(ii)        the number of shares of Company Common Stock subject to such Lithium
RSU shall be determined by the Parent Compensation Committee in a manner
intended, in combination with such Adjusted Parent RSU or Adjusted Banked Parent
PRSU, as applicable, to preserve the value of such Parent RSU or Banked Parent
PRSU, as applicable, by taking into account the Distribution Ratio relative to
the number of Parent RSUs or Banked Parent PRSUs, as applicable, with any
fractional shares rounded down to the nearest whole number of shares.

 

(c)            Effective as of the Distribution Effective Time, each Parent RSU
and Banked Parent PRSU that is outstanding as of immediately prior to the
Distribution Effective Time and held by a Former Parent Employee shall be
converted into an Adjusted Parent RSU or Adjusted Banked Parent PRSU, as
applicable. The number of shares of Parent Common Stock subject to such Adjusted
Parent RSU or Adjusted Banked Parent PRSU, as applicable, shall be determined by
the Parent Compensation Committee in a manner intended to preserve the value of
such Parent RSU or Banked Parent PRSU, as applicable, by taking into account the
relative values of the Parent Pre-Distribution Stock Value and the Parent
Post-Distribution Stock Value, with any fractional shares rounded down to the
nearest whole number of shares. Each such Adjusted Parent RSU or Adjusted Banked
Parent PRSU, as applicable, shall be subject to the same terms and conditions
(including vesting and payment schedules) as applicable to the corresponding
Parent RSU or Banked Parent PRSU, as applicable, as of immediately prior to the
Distribution Effective Time.

 

Section 8.03.      Unbanked PRSU Distribution Adjustments.

 

(a)            Effective as of the Distribution Effective Time, each Unbanked
Parent PRSU that is outstanding as of immediately prior to the Distribution
Effective Time and held by a Lithium Participant shall be converted into a
Lithium RSU. The number of shares of Company Common Stock subject to such
Lithium RSU shall be determined by the Parent Compensation Committee in a manner
intended to preserve the target value of such Unbanked Parent PRSU by taking
into account the relative values of the Parent Pre-Distribution Stock Value and
the Company Stock Value, with any fractional shares rounded down to the nearest
whole number of shares. Each such Lithium RSU shall be subject to the same terms
and conditions (including vesting and payment schedules) as applicable to the
corresponding Unbanked Parent PRSU as of immediately prior to the Distribution
Effective Time; provided, that each such Lithium RSU shall not be subject to any
performance-based vesting conditions and shall vest solely based on the
continuous service of the Lithium Participant with the Lithium Group.

 

(b)            Effective as of the Distribution Effective Time, each Unbanked
Parent PRSU that is outstanding as of immediately prior to the Distribution
Effective Time and held by a Parent Participant who is not a Former Parent
Employee shall be converted into both an Adjusted Unbanked Parent PRSU and a
Lithium PRSU, and each such Adjusted Unbanked Parent PRSU and Lithium PRSU shall
be subject to the same terms and

 

22

 

conditions (including vesting and payment schedules and performance-based
vesting conditions) as were applicable to the corresponding Unbanked Parent PRSU
as of immediately prior to the Distribution Effective Time; provided that from
and after the Distribution Effective Time:

 

(i)           the target number of shares of Parent Common Stock subject to such
Adjusted Unbanked Parent PRSU shall be equal to the target number of shares of
Parent Common Stock subject to the corresponding Unbanked Parent PRSU
immediately prior to the Distribution Effective Time;

 

(ii)        the number of shares of Company Common Stock subject to such Lithium
PRSU shall be determined by the Parent Compensation Committee in a manner
intended, in combination with such Adjusted Unbanked Parent PRSU, to preserve
the target value of such Unbanked Parent PRSU by taking into account the
Distribution Ratio relative to the number of Unbanked Parent PRSUs, with any
fractional shares rounded down to the nearest whole number of shares; and

 

(iii)      the performance-based vesting conditions applicable to the Adjusted
Unbanked Parent PRSU and the Lithium PRSUs may be equitably adjusted by the
Parent Compensation Committee in accordance with their terms to reflect the
effect of the Distribution.

 

(c)            Effective as of the Distribution Effective Time, each Unbanked
Parent PRSU that is outstanding as of immediately prior to the Distribution
Effective Time and held by a Former Parent Employee shall be converted into an
Adjusted Unbanked Parent PRSU. The number of shares of Parent Common Stock
subject to such Adjusted Unbanked Parent PRSU shall be determined by the Parent
Compensation Committee in a manner intended to preserve the target value of such
Unbanked Parent PRSU by taking into account the relative values of the Parent
Pre-Distribution Stock Value and the Parent Post-Distribution Stock Value, with
any fractional shares rounded down to the nearest whole number of shares. Each
such Adjusted Unbanked Parent PRSU shall be subject to the same terms and
conditions (including vesting and payment schedules and performance-based
vesting conditions) as applicable to the corresponding Unbanked Parent PRSU as
of immediately prior to the Distribution Effective Time; provided that the
performance-based vesting conditions applicable to such Adjusted Unbanked Parent
PRSUs may be equitably adjusted by the Parent Compensation Committee in
accordance with their terms to reflect the effect of the Distribution.

 

Section 8.04.      Stock Option Distribution Adjustments.

 

(a)            Effective as of the Distribution Effective Time, each Parent
Option, whether vested or unvested, that is outstanding as of immediately prior
to the Distribution Effective Time and held by a Lithium Participant shall be
converted into an option to acquire Company Common Stock (each, a “Lithium
Option”) and shall be subject to the same terms and conditions (including
vesting and expiration schedules) as applicable to the corresponding Parent
Option as of immediately prior to the Distribution Effective Time; provided that
from and after the Distribution Effective Time, the number of shares

 

23

 

of Company Common Stock subject to, and the exercise price per share of, such
Lithium Option shall be determined by the Parent Compensation Committee in a
manner intended to preserve the value of such Parent Option by taking into
account (A) the exercise price per share of such Parent Option and (B) the
relative values of the Parent Pre-Distribution Stock Value and the Company Stock
Value, with any fractional shares rounded down to the nearest whole number of
shares and any exercise price rounded up to the nearest whole cent.

 

(b)            Effective as of the Distribution Effective Time, each Parent
Option, whether vested or unvested, that is outstanding as of immediately prior
to the Distribution Effective Time and held by a Parent Participant shall be
converted into an Adjusted Parent Option and shall be subject to the same terms
and conditions (including vesting and expiration schedules) as applicable to the
corresponding Parent Option as of immediately prior to the Distribution
Effective Time; provided that from and after the Distribution Effective Time,
the number of shares of Parent Common Stock subject to, and the exercise price
per share of, such Adjusted Parent Option shall be determined by the Parent
Compensation Committee in a manner intended to preserve the value of such Parent
Option by taking into account (A) the exercise price per share of such Parent
Option and (B) the relative values of the Parent Pre-Distribution Stock Value
and the Parent Post-Distribution Stock Value, with any fractional shares rounded
down to the nearest whole number of shares and any exercise price rounded up to
the nearest whole cent.

 

Notwithstanding anything to the contrary in this ‎Section 8.04, the exercise
price, the number of shares of Parent Common Stock or Company Common Stock, as
applicable, and the terms and conditions of exercise applicable to any Adjusted
Parent Option or Lithium Option, as the case may be, shall be determined in a
manner consistent with the requirements of Section 409A of the Code.

 

Section 8.05.      Equity Award Adjustment Illustrations. For an illustration of
the transactions contemplated by ‎Section 8.02, ‎Section 8.03 and ‎Section 8.04,
see Exhibit A hereto. For the avoidance of doubt, Exhibit A represents an
illustration only, and the principles set forth in ‎Section 8.02, ‎Section 8.03
and ‎Section 8.04 shall govern the actual treatment of outstanding Parent RSUs,
Banked Parent PRSUs, Unbanked Parent PRSUs and Parent Options.

 

Section 8.06.      Miscellaneous Terms and Actions; Tax Reporting and
Withholding.

 

(a)            Effective as of the Separation Effective Time, the Company shall
adopt an equity incentive compensation plan for the benefit of eligible
participants (the “Lithium Equity Plan”). Prior to the Distribution Effective
Time, each of Parent and the Company shall take any actions necessary to give
effect to the transactions contemplated by this ‎Article VIII, including, in the
case of the Company, the reservation, issuance and listing of shares of Company
Common Stock as is necessary to effectuate the transactions contemplated by this
‎Article VIII. From and after the Distribution Effective Time, (i) the Company
shall retain the Lithium Equity Plan, and all Liabilities thereunder shall

 

24

 

constitute Lithium Assumed Employee Liabilities, and (ii) Parent shall retain
the Parent Equity Plan, and all Liabilities thereunder shall constitute Parent
Retained Employee Liabilities. From and after the Distribution Effective Time,
all Adjusted Parent Awards, regardless of by whom held, shall be granted under
and subject to the terms of the Parent Equity Plan and shall be settled by
Parent, and all Lithium Awards, regardless of by whom held, shall be granted
under and subject to the terms of the Lithium Equity Plan and shall be settled
by the Company. Notwithstanding anything to the contrary in this Agreement
(including ‎Section 2.02 or ‎Section 11.04), (i) each Parent Participant shall
have third-party beneficiary rights with respect to his or her Adjusted Parent
Awards that are converted into Lithium Awards pursuant to Error! Reference
source not found., including the right to bring any Action against the Company
relating to or arising from such Lithium Awards and, other than pursuant to
clause (ii) below, neither Parent nor any other member of the Parent Group shall
have any right or remedy with respect to any Parent Participant’s Adjusted
Parent Awards that are converted into Lithium Awards pursuant to Error!
Reference source not found., and (ii) any and all Actions brought by or on
behalf of any Parent Participant, Lithium Participant (or any dependent or
beneficiary thereof) or any other Person in respect of or relating to any
Adjusted Parent Awards that are converted into Lithium Awards pursuant to this
‎Article VIII shall be the sole obligation and responsibility of the Company,
and the Company shall indemnify, defend and hold the Parent Group harmless from
and against any and all such Actions and any Liabilities related thereto.

 

(b)            From and after the Distribution Effective Time, for purposes of
the Adjusted Parent Awards converted into Lithium Awards pursuant to Error!
Reference source not found., (i) a Parent Participant’s employment with or
service to the Parent Group shall be treated as employment with and service to
the Lithium Group and (ii) any reference to “cause”, “good reason”,
“disability”, “willful” or other similar terms applicable to such Lithium Awards
shall be deemed to refer to the definitions of “cause”, “good reason”,
“disability”, “willful” or other similar terms set forth in the Parent Equity
Plan. From and after the Distribution Effective Time, (x) any reference to a
“change in control,” “change of control” or similar term applicable to any
Adjusted Parent Award contained in any applicable award agreement, employment or
services agreement or the Parent Equity Plan shall be deemed to refer to a
“change in control,” “change of control” or similar term as defined in such
award agreement, employment or services agreement or the Parent Equity Plan (a
“Parent Change in Control”) and (y) any reference to a “change in control,”
“change of control” or similar term applicable to any Lithium Award contained in
any applicable award agreement, employment or services agreement or the Lithium
Equity Plan shall be deemed to refer to a “change in control,” “change of
control” or similar term as defined in the Lithium Equity Plan (a “Lithium
Change in Control”); provided, however, with respect to any Adjusted Parent
Awards converted into Lithium Awards pursuant to Error! Reference source not
found., a Parent Change in Control shall also be treated as a Lithium Change in
Control. For the avoidance of doubt, the Distribution shall not, in and of
itself, be treated as either a Parent Change in Control or a Lithium Change in
Control. Neither the Separation, the Distribution nor any assignment, transfer
or continuation of the employment of employees as contemplated by ‎Article III
shall be deemed a termination of employment or service of any Lithium
Participant or Parent Participant or a Parent Change in Control or Lithium
Change in

 

25

 

Control for purposes of the Parent Equity Plan or the Lithium Equity Plan, or
any Adjusted Parent Award or Lithium Award outstanding thereunder, respectively,
and, without limiting the generality of the foregoing, to the extent Parent
determines it necessary or desirable, each Parent RSU, Parent PRSU or Parent
Option, as the case may be, shall be amended to expressly clarify the same.

 

(c)            Unless otherwise required by applicable Law, (i) the applicable
member of the Lithium Group shall be responsible for all applicable income,
payroll, employment and other similar tax withholding, remittance and reporting
obligations in respect of Lithium Participants relating to any Lithium Awards
and (ii) the applicable member of the Parent Group shall be responsible for all
applicable income, payroll, employment and other similar tax withholding,
remittance and reporting obligations in respect of Parent Participants relating
to any Adjusted Parent Awards or Lithium Awards. The parties shall facilitate
performance by the other party of its obligations hereunder by promptly
remitting amounts withheld in respect of any Adjusted Parent Awards or Lithium
Awards, as applicable, directly to the applicable Governmental Authority on such
other party’s behalf or to the other Party for remittance to such Governmental
Authority. The parties will cooperate and communicate with each other and with
third-party providers to effectuate withholding and remittance of taxes, as well
as required tax reporting, in a timely, efficient and appropriate manner.

 

(d)            The Company shall be responsible for the settlement of cash
dividend equivalents on any Lithium Awards held by a Lithium Participant, and
Parent shall be responsible for the settlement of cash dividend equivalents on
any Adjusted Parent Awards or Lithium Awards held by a Parent Participant or
Former Parent Employee; provided that, with respect to Lithium Awards held by
Parent Participants, prior to the date any such settlement is due, the Company
shall pay Parent in cash amounts required to settle any dividend equivalents
accrued following the Distribution Effective Time.

 

(e)            The Company shall prepare and file with the SEC a registration
statement on an appropriate form with respect to the shares of Company Common
Stock subject to the Adjusted Parent Awards converted into Lithium Awards
pursuant to this ‎Article VIII and shall use its reasonable best efforts to have
such registration statement declared effective as soon as practicable following
the Distribution Effective Time and to maintain the effectiveness of such
registration statement covering such Lithium Awards (and to maintain the current
status of the prospectus contained therein) for so long as any Lithium Awards
remain outstanding.

 

(f)             Prior to the Distribution Effective Time, each party shall take
all such steps as may be required to cause any dispositions of Parent Common
Stock (including Adjusted Parent Awards or any other derivative securities with
respect to Parent Common Stock) or acquisitions of Company Common Stock
(including Lithium Awards or any other derivative securities with respect to
Company Common Stock) resulting from the Distribution or the transactions
contemplated by this Agreement or the Separation and Distribution Agreement by
each individual who is subject to the reporting requirements of Section 16(a) of
the Exchange Act with respect to Parent or who are or will become subject to
such reporting requirements with respect to the Company to be

 

26

 

exempt under Rule 16b-3 promulgated under the Exchange Act. With respect to
those individuals, if any, who, subsequent to the Distribution Effective Time,
are or become subject to the reporting requirements under Section 16(a) of the
Exchange Act, as applicable, the Company shall administer any Adjusted Parent
Award converted into a Lithium Award pursuant to this ‎Article VIII in a manner
that complies with Rule 16b-3 promulgated under the Exchange Act to the extent
such converted Adjusted Parent Award complied with such rule prior to the
Distribution Effective Time.

 

(g)            From and after the Distribution Effective Time, each of Parent
and the Company shall cooperate in good faith to facilitate the orderly
administration of the Lithium Awards held by Parent Participants, including,
without limitation, the sharing of information relating to a Parent
Participant’s employment or service status with the Parent Group, as well as
other information relating to the vesting and forfeiture of Lithium Awards, tax
withholding and reporting and compliance with applicable Law.

 

(h)            Notwithstanding anything to the contrary herein, with respect to
any Delayed Transferred Employees whose employment is not transferred to the
Lithium Group on or prior to the Distribution Effective Time, any Adjusted
Parent Awards held by such Delayed Transferred Employees shall be adjusted as of
the Distribution Effective Time in the manner set forth in Error! Reference
source not found. (and not in accordance with ‎Section 8.02), and such awards
shall not be further adjusted upon the date such Delayed Transferred Employee’s
employment is transferred to the Lithium Group.

 

(i)             Notwithstanding anything to the contrary herein, in the event
the Distribution occurs as a result of a “split-off”, then, solely to the extent
necessary, the parties shall cooperate in good faith to make any necessary
changes to the adjustment and conversion mechanics set forth in Sections ‎8.02,
‎8.03 and ‎8.04 for the limited purpose of preserving (i) the general approach,
philosophy and economic intent of such provisions as set forth herein and (ii)
the intended U.S. federal income tax consequences of the Transactions to Parent,
and the other terms set forth in this ‎Article VIII shall apply mutatis
mutandis.

 

Article IX
Personnel Records; Payroll and Tax Withholding

 

Section 9.01.      Personnel Records. To the extent permitted by applicable Law,
each of the Lithium Group and the Parent Group shall be permitted by the other
to access and retain copies of such records, data and other personnel-related
information in any form (“Personnel Records”) as may be necessary or appropriate
to carry out their respective obligations under applicable Law, the Separation
and Distribution Agreement or any of the Ancillary Agreements, and for the
purposes of administering their respective employee benefit plans and policies.
All Personnel Records shall be accessed, retained, held, used, copied and
transmitted in accordance with all applicable Laws, policies and agreements
between the parties hereto.

 

27

 

Section 9.02.      Payroll; Tax Reporting and Withholding.

 

(a)            Subject to the obligations of the parties as set forth in the
Transition Services Agreement, effective as of no later than the Separation
Date, (i) the members of the Lithium Group shall be solely responsible for
providing payroll services (including for any payroll period already in
progress) to the Lithium Employees and for any Liabilities with respect to
garnishments of the salary and wages thereof and (ii) the members of the Parent
Group shall be solely responsible for providing payroll services (including for
any payroll period already in progress) to the Parent Employees and for any
Liabilities with respect to garnishments of the salary and wages thereof.

 

(b)            To the extent consistent with the terms of the Tax Matters
Agreement, the party that is responsible for making a payment hereunder shall be
responsible for (i) making the appropriate withholdings, if any, attributable to
such payments and (ii) preparing and filing all related required forms and
returns with the appropriate Governmental Authority.

 

(c)            With respect to Lithium Employees, the parties shall (i) treat
the Company (or the applicable member of the Lithium Group) as a “successor
employer” and Parent (or the applicable member of the Parent Group) as a
“predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, for purposes of taxes imposed under the U.S. Federal Unemployment Tax Act
or the U.S. Federal Insurance Contributions Act, and (ii) cooperate and use
reasonable best efforts to implement the alternate procedure described in
Section 5 of Revenue Procedure 2004-53.

 

Article X
Non-U.S. Employees and Employee Plans

 

Section 10.01.  Special Provisions for Employees and Employee Plans Outside of
the United States.

 

(a)            From and after the date hereof, to the extent not addressed in
this Agreement, the parties shall reasonably cooperate in good faith to effect
the provisions of this Agreement with respect to employees and employee-,
compensation- and benefits-related matters outside of the United States
(including Employee Plans covering non-U.S. Parent Participants and Non-U.S.
Lithium Participants), which in all cases shall be consistent with the general
approach and philosophy regarding the allocation of Assets and Liabilities (as
expressly set forth in the recitals to this Agreement).

 

(b)            Without limiting the generality of ‎Section 3.03(a), to the
extent required by applicable Law or the terms of any Lithium CBA or similar
employee representative agreement, Lithium or a member of the Lithium Group, as
applicable, shall become a party to the applicable collective bargaining, works
council, or similar arrangements with respect to Lithium Employees or Lithium
Contractor located outside of the United States and shall comply with all
obligations thereunder from and after the Separation Effective Time.

 

28

 

Article XI
General and Administrative

 

Section 11.01.  Sharing of Participant Information. To the maximum extent
permitted under applicable Law, Parent and the Company shall share, and shall
cause each member of its respective Group to reasonably cooperate with the other
party hereto to (i) share, with each other and their respective agents and
vendors all participant information reasonably necessary for the efficient and
accurate administration of each of the Parent Plans and the Lithium Plans
(including notifications regarding the termination of employment or service of
any Lithium Participant or Parent Participant to the extent relevant to the
administration of a Parent Plan or Lithium Plan, as the case may be), (ii)
facilitate the transactions and activities contemplated by this Agreement and
(iii) resolve any and all employment-related claims regarding Lithium
Participants. The Company and its respective authorized agents shall, subject to
applicable Laws, be given reasonable and timely access to, and may make copies
of, all information relating to the subjects of this Agreement in the custody of
the Parent Group, to the extent reasonably necessary for such administration.
Parent Group members shall be entitled to retain copies of all Company Books and
Records relating to the subjects of this Agreement in the custody of the Parent
Group, subject to the terms of the Separation and Distribution Agreement and
applicable Law.

 

Section 11.02.  Cooperation. Following the date of this Agreement, the parties
shall, and shall cause their respective Subsidiaries to, to cooperate in good
faith with respect to any employee compensation or benefits matters that either
party reasonably determines require the cooperation of the other party in order
to accomplish the objectives of this Agreement (including, without limitation,
relating to any audits by any Governmental Authorities).

 

Section 11.03.  Notices of Certain Events. Each of the Company and Parent shall
promptly notify and provide copies to the other of: (a) written notice from any
Person alleging that the approval or consent of such Person is or may be
required in connection with the transactions contemplated by this Agreement;
(b) any written notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement or the
Separation and Distribution Agreement; and (c) any actions, suits, claims,
investigations or proceedings commenced or, to its knowledge, threatened
against, relating to or involving or otherwise affecting the Lithium Group or
the Parent Group, as the case may be, that relate to the consummation of the
transactions contemplated by this Agreement or the Separation and Distribution
Agreement; provided that the delivery of any notice pursuant to this ‎Section
11.03 shall not affect the remedies available hereunder to the party receiving
such notice.

 

Section 11.04.  No Third Party Beneficiaries. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall: (a) create any obligation on
the part of any member of the Lithium Group or any member of the Parent Group to
retain the employment or services of any current or former employee, director,
independent contractor or other service provider; (b) be construed to create any
right, or accelerate entitlement, to any compensation or benefit whatsoever on
the part of any future, present,

 

29

 

or former employee or service provider of any member of the Parent Group or the
Lithium Group (or any beneficiary or dependent thereof) under this Agreement,
the Separation and Distribution Agreement, any Parent Plan or Lithium Plan or
otherwise; (c) preclude the Company or any Lithium Group member (or, in each
case, any successor thereto), at any time after the Separation Effective Time,
from amending, merging, modifying, terminating, eliminating, reducing, or
otherwise altering in any respect any Lithium Plan, any benefit under any
Lithium Plan or any trust, insurance policy, or funding vehicle related to any
Lithium Plan (in each case in accordance with the terms of the applicable
arrangement); (d) preclude Parent or any Parent Group member (or, in each case,
any successor thereto), at any time after the Separation Effective Time, from
amending, merging, modifying, terminating, eliminating, reducing, or otherwise
altering in any respect any Parent Plan, any benefit under any Parent Plan or
any trust, insurance policy, or funding vehicle related to any Parent Plan (in
each case in accordance with the terms of the applicable arrangement); or (e)
except as otherwise expressly provided in ‎Section 8.06(a), confer any rights or
remedies (including any third-party beneficiary rights) on any current or former
employee or service provider of any member of the Parent Group or the Lithium
Group or any beneficiary or dependent thereof or any other Person.

 

Section 11.05.  Fiduciary Matters. Parent and the Company each acknowledge that
actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable Law,
and no party shall be deemed to be in violation of this Agreement if it fails to
comply with any provisions hereof based upon its good faith determination (as
supported by advice from counsel experienced in such matters) that to do so
would violate such a fiduciary duty or standard. Each party shall be responsible
for taking such actions as are deemed necessary and appropriate to comply with
its own fiduciary responsibilities and shall fully release and indemnify the
other party for any Liabilities caused by the failure to satisfy any such
responsibility.

 

Section 11.06.  Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor or Governmental
Authority), the parties shall cooperate in good faith and use reasonable best
efforts obtain such consent, and if such consent is not obtained, to implement
the applicable provisions of this Agreement to the full extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the parties shall negotiate in good faith to implement
the provision in a mutually satisfactory manner. A party’s obligation to use its
“reasonable best efforts” shall not require such party to take any action to the
extent it would reasonably be expected to (i) jeopardize, or result in the loss
or waiver of, any attorney-client or other legal privilege, (ii) contravene any
applicable Law or fiduciary duty, (iii) result in the loss of protection of any
Intellectual Property or other proprietary information or (iv) incur any
non-routine or unreasonable cost or expense.

 

Section 11.07.  Sponsored Employees. The parties shall, and shall cause their
respective Group members, to cooperate in good faith with each other and the
applicable Governmental Authorities with respect to the process of obtaining
work authorization for

 

30

 

each Sponsored Employee to work with the Company or a Lithium Group member,
including but not limited to, petitioning the applicable Governmental
Authorities for the transfer of each Sponsored Employee’s (as well as any spouse
or dependent thereof, as applicable) visa or work permit, or the grant of a new
visa or work permit, to any Lithium Group member. Any costs or expenses incurred
with the foregoing shall constitute Lithium Assumed Employee Liabilities. In the
event that it is not legally permissible for a Sponsored Employee to continue
work with the Lithium Group from and after the Separation Effective Time, the
parties shall reasonably cooperate to provide for the services of such Sponsored
Employee to be made available exclusively to the Lithium Group under an employee
secondment or similar arrangement, which any costs incurred by the Parent Group
(including those relating to compensation and benefits in respect of such
Sponsored Employee) shall constitute Lithium Assumed Employee Liabilities.

 

Article XII
Dispute Resolution

 

Section 12.01.  General. The provisions of Section 9.03 of the Separation and
Distribution Agreement shall apply, mutatis mutandis, to all disputes,
controversies, or claims (whether arising in contract, tort, or otherwise) that
may arise out of or relate to, or arise under or in connection with, this
Agreement or the transactions contemplated hereby.

 

Article XIII
Miscellaneous

 

Section 13.01.  General. The provisions of ‎Article IXArticle IX of the
Separation and Distribution Agreement (other than Section 9.10 of the Separation
and Distribution Agreement) are hereby incorporated by reference into and deemed
part of this Agreement and shall apply, mutatis mutandis, as if fully set forth
in this Agreement.

 

[Signature Page Follows]

 

31

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

 

  FMC CORPORATION                 By: /s/ Pierre Brondeau       Name: Pierre
Brondeau       Title:   Chief Executive Officer  

    

 

  LIVENT CORPORATION                 By: /s/ Paul Graves       Name: Paul Graves
      Title:   Chief Executive Officer and President  

   

 

 



[Signature Page to Employee Matters Agreement] 









